Exhibit 10.34 FORM OF RESOLUTE ENERGY CORPORATION RESTRICTED STOCK GRANT AGREEMENT (Non-Employee Directors) This Restricted Stock Grant Agreement (this “Agreement”) between RESOLUTE ENERGY CORPORATION (the “Corporation”) and [] (“Participant”) is dated effective , 20 (the “Date of Grant”). RECITALS A.The Corporation has adopted the Resolute Energy Corporation 2009 Performance Incentive Plan, as amended (the “Plan”); B.The Plan provides for the granting of restricted stock awards to eligible persons as determined by the Administrator; and C.The Administrator has determined that Participant is a person eligible to receive a restricted stock award under the Plan and has determined that Participant should receive compensation under the Plan in respect of Participant’s service from January 1, 20 through December31, 20 in the form of restricted stock as provided herein.
